Citation Nr: 0920463	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD).






ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel








INTRODUCTION

The Veteran had active service from January 1975 to November 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

In February 2009, the Veteran's former representative relayed 
his request to cancel a hearing before a Decision Review 
Officer.  The representative also revoked its representation 
of the Veteran.  The Veteran was advised by VA later in 
February 2009 that he could appoint another representative; 
he has not done so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that the evaluation currently assigned 
his COPD does not accurately reflect the severity of that 
disorder.

The record reflects that pulmonary function studies were 
afforded the Veteran in connection with this claim from 2004 
to 2008, but that the majority of these studies do not 
include testing of diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)).  The 
referenced value is among the criteria utilized to evaluate 
the Veteran's respiratory disorder.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604.

The reports of VA fee-basis examinations conducted in April 
2005 and February 2008 note that the DLCO (SB) test was not 
warranted as the performed pulmonary function tests (PFTs) 
were sufficient to evaluate the pulmonary status of the 
claimant.  The Veteran underwent a PFT in October 2004 (the 
only one which included the DLCO (SB) results) which 
indicated that his DLCO (SB) level was 47.3 percent 
predicted.  The technician for that test noted, however, that 
the DLCO (SB) normalized when corrected for alveolar volumes.  
The Board notes that a 60 percent rating requires Forced 
Expiratory Volume in One Second (FEV-1) of 40- to 55-percent 
predicted; or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 
percent; or DLCO (SB) of 40- to 55-percent predicted; or 
maximum exercise capacity oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6604.

Absent an explanation from an examiner as to why a DLCO (SB) 
test would not be useful or valid in a particular case, this 
test is required to determine the severity of the Veteran's 
pulmonary disability.  See 38 C.F.R. § 4.96(d)(2).  The 
examiner must provide an independent basis if he or she 
elects to forego the DLCO (SB) test; simply referring to the 
adequacy of the FEV-1 and FEV-1/FVC tests does not adequately 
fulfill this standard, given that the DLCO (SB) level is an 
independent factor on which to potentially award an increased 
rating.

The Board notes that the instructions to the fee-based VA 
examiner on the QTC addendum purportedly instructed her 
against evaluating cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, and chronic respiratory 
failure with carbon dioxide retention.  Those findings are 
required, however, in assessing whether an increased 
evaluation is warranted for the disorder at issue.  

Given the November 2004 PFT findings, and as the subsequent 
VA fee basis examinations failed to provide findings 
appropriate to determining the disability level for the 
Veteran's COPD, the Board concludes that additional 
examination of the Veteran is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and severity of his COPD.  The examination 
should include pulmonary function testing 
to determine the Veteran's DLCO (SB), FEV-
1, FEV-1/FVC.  If measurement of DLCO (SB) 
is contraindicated, the examiner must 
provide an explanation as to why.  The 
examiner should specifically address the 
maximum exercise capacity oxygen 
consumption (with cardiac or respiratory 
limitation) of the Veteran, and address 
the presence or absence of cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown 
by echo or cardiac catheterization), 
episodes of acute respiratory failure, and 
whether the Veteran requires outpatient 
oxygen therapy.  The claims folder, 
including a copy of this REMAND must be 
made available to the examiner prior to 
the examination of the Veteran.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

